Citation Nr: 1824706	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  17-11 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to compensation under U.S.C. § 1151 for broken left hip with residual pain and limited rotation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexia E. Palacios-Peters, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).
The Veteran served on active duty from December 1958 to December 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska that, in pertinent part, denied the claim on appeal.  Jurisdiction is now with the Oakland, California RO. 

A notice of disagreement (NOD) was received in February 2015, a statement of the case (SOC) was issued in February 2017, and a substantive appeal (VA Form 9) was received in March 2017 in which the Veteran did not request a Board Hearing.


FINDING OF FACT

The Veteran has not incurred any additional left hip disability from the medical treatment that occurred in a VA facility in April 2013.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C. § 1151 for additional disability resulting from left hip treatment that occurred in a VA facility in April 2013 have not been met.  38 U.S.C. § 1151 (2012); 38 C.F.R. §§ 3.361, 17.32 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Compensation under 38 U.S.C. § 1151

The Veteran contends that an April 15, 2013 misreading of an x-ray and subsequent referral to chiropractic care by the VA caused an additional disability to his left hip.

For purposes of VA compensation under 38 U.S.C. § 1151, a disability is a qualifying additional disability, if the additional disability was not the result of the claimant's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the claimant under any law administered by the Secretary of VA, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.

In order for a claimant to be eligible for compensation under 38 U.S.C. § 1151 due to VA treatment, the evidence must establish that he or she sustained additional disability and that this additional disability is etiologically linked to the VA treatment by the appropriate standard under 38 U.S.C. § 1151.  If there is no competent evidence of additional disability or no evidence of a nexus between the hospitalization, medical or surgical treatment, or examination and the additional disability or death of the claimant, the claim for compensation under 38 U.S.C. § 1151 must be denied.

In determining whether a claimant has an additional disability, VA compares the claimant's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the appellant's condition after such care or treatment.  See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the claimant's additional disability.  Merely showing that a claimant received care or treatment and that the claimant has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a claimant's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the claimant's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the appellant's informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a claimant's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Turning to the evidence of record, VA treatment records in May 2013 show the Veteran went to a chiropractor the day after an April 10, 2013 incident when he felt pain after stepping out of his car.  See May 2013 VA Treatment Records.  Three days later, the Veteran received care from his chiropractor who then referred him to see his primary care manager.  Id.  The Veteran was seen by VA on April 15, 2013 for complaints of pain in his left hip.  See VA Treatment Records.  X-rays revealed mild narrowing of the joint space compatible with the patient's age.  Id.  The Veteran was referred by VA to see a chiropractor for his left hip pain.  See January 2015 Notice of Disagreement.

The Veteran was seen by a private chiropractor in Oregon on April 29, 2013.  See Private Treatment Records.  X-rays conducted by the chiropractor on April 26, 2013 showed severe osteoarthritic changes to the low back and disc space narrowing.  See April 2013 Private Treatment Records.  The chiropractor noted he was unable to visualize the hips properly but that the VA had already cleared this area.  Id.

The Veteran was seen by VA in May 2013 for left hip pain.  See May 2013 VA Treatment Records.  X-ray of the left hip revealed a left hip fracture.  Id.  Treatment records note that the Veteran had a normal x-ray on April 15, 2013 at the time of the initial complaint.  Id.  The pain persisted for one month and a fracture was diagnosed at the repeat x-ray on May 15, 2013.  Id.  The Veteran underwent a left hip repair in May 2013.  Id.

In August 2013, the Veteran related to his chiropractor that he believed his left hip was broken when he was adjusted by the chiropractor.  See August 2013 Private Treatment Records.  The Veteran's private chiropractor reviewed the Veteran's April 26, 2013 low back films and stated he observed a definite break in the cortical margin and a lucency in the superior aspect of the femur.  Id.  He stated it is not a hip film but he believed it was clear enough to demonstrate that the left hip fracture had occurred before seeing him for chiropractic treatment.

The Veteran was afforded a VA examination in November 2014.  The examiner reviewed the evidence and history of the Veteran's complaint.  The examiner opined it appeared the Veteran suffered from a fractured hip somewhere around the May 13, 2013 timeframe, with an exact date or time being unknown.  See November 2014 VA Examination.  He also opined it is highly unlikely the radiologist would not see a fracture of the hip on the initial April 15, 2013 x-rays, and stated that fractures of the hip are usually evident.  Id.

The VA examiner stated there was no hairline fracture to be found on the April 15, 2013 x-rays.  Id.  No other hip x-rays are noted, only back x-rays on April 26, 2013.  Id.  The examiner found that the fractured left hip was an unexpected event that could not be predicted.  Id.  He stated that there is no evidence of carelessness, negligence, lack of proper skill, or other similar instance of fault on the part of VA in providing care to the Veteran during his urgent care visits for his left hip.  Id.  He reasoned that a fracture was not evident early on, no additional hip x-rays were taken, and a fracture does not appear until the May 2013 x-rays.  Id.  There was no prior documentation of a hairline fracture of the left hip prior to the May 2013 x-rays.  Id.

As the November 2014 VA examiner provided a detailed opinion, based on review of the claims file and examination and interview of the Veteran, the Board finds that the VA opinion provided is probative on the matter of whether, as a result of the April 15, 2013 left hip x-ray and referral to chiropractic care, the Veteran incurred additional disability due to "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care or medical or surgical treatment or an event not reasonably foreseeable." See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (holding that it is the responsibility of the Board to assess the credibility and weight to be given evidence); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches).  There is no persuasive evidence of a nexus between the Veteran's left hip fracture and VA treatment the Veteran received on April 15, 2013, and no persuasive evidence that the Veteran suffered an additional disability as the result of such treatment.  

The Board acknowledges that lay assertions may serve to support a claim with respect to the occurrence of lay observable events or the presence of disability or symptoms of disability subject to lay observation (see, e.g., Jandreau v. Nicholson, 492 F.3d. 1372 (2007)), and that lay persons may be competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)).  However, in this case, the specific matters of whether the Veteran has an additional disability resulting from VA x-ray and referral to chiropractic care, and, if so, whether such disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA physicians, or an event not reasonably foreseeable, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377, note 4 (lay persons are not competent to diagnose cancer).  As the Veteran is a layperson without appropriate training and expertise, he is not competent to render a probative and persuasive opinion on the complex medical matters upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, lay assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C. § 1151 for additional disability resulting from an April 15, 2013 x-ray and referral to chiropractic care must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to compensation under U.S.C. § 1151 for broken left hip with residual pain and limited rotation is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


